United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3248
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Leopoldo Aguado-Guel,                * [UNPUBLISHED]
also known as Jose Howard Canter,    *
also known as Josea Juan Cantu,      *
                                     *
            Appellant.               *
                                ___________

                             Submitted: December 4, 2007
                                Filed: December 6, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Leopoldo Aguado-Guel pleaded guilty to illegally reentering the United States
after being deported subsequent to a felony conviction, in violation of 8 U.S.C.
§ 1326(a), (b)(1). The district court1 sentenced Aguado-Guel to 77 months in prison
and 3 years of supervised release. On appeal, counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967). Aguado-Guel has filed


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
a pro se supplemental brief, in which he argues that his attorney and the government
agreed that reference to a prior state felony conviction for unauthorized use of a motor
vehicle would be removed from the indictment because the state court misclassified
it as a felony conviction and the state parole board had “acquitted him.” He also
disputes the facts underlying a family-violence conviction that accounted for a 16-
level increase in his offense level.

        Aguado-Guel may not collaterally attack his prior state court convictions. See
United States v. Levering, 431 F.3d 289, 294 (8th Cir. 2005), cert. denied, 126 S. Ct.
2366 (2006). Further, he provides no support for his contention that the government
and his counsel had agreed to remove from the indictment any reference to the prior
felony conviction, and any complaint he has about his counsel should be raised, if at
all, in an ineffective-assistance-of-counsel claim under 28 U.S.C. § 2255. To the
extent Aguado-Guel argues that his family-violence conviction did not trigger the 16-
level enhancement he received, counsel did not raise that argument at sentencing, and
we find the court did not err (plainly or otherwise) in applying the enhancement. See
U.S.S.G. § 2L1.2(b)(1)(A) (offense level is increased 16 levels if defendant was
previously deported after felony conviction for crime of violence); United States v.
Allmon, 500 F.3d 800, 806 (8th Cir. 2007) (standard of review); United States v.
Lopez-Zepeda, 466 F.3d 651, 653 (8th Cir. 2006) (categorical approach used to
determine whether prior conviction was for crime of violence).

       We have also carefully reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we deny Aguado-Guel’s motions to supplement
the record. The judgment is affirmed.
                       ______________________________




                                          -2-